DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. application number 16/302,715 filed on November 19, 2018 which is a U.S. National Phase application of International application PCT/US2017/033499 filed on May 19, 2017 which claims priority to U.S. provisional application number 62/339,229 filed May 20, 2016. 

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on September 1, 2020 and December 18, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application, dated June 1, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 11-20 rejected under 35 U.S.C. 112(b).

a base unit operably coupled to an ATG network; 
an antenna array configured to wirelessly communicate with an aircraft; and 
a remote radio head including a beamforming control module configured to receive location information indicative of a location of the aircraft to enable the remote radio head to control a steerable beam in both azimuth and elevation angle toward the aircraft, 
wherein the remote radio head and the beamforming control module are disposed between the antenna array and the base unit of the base station, and 
wherein the remote radio head comprises a single control cable enabling the processing circuitry to control the steerable beam.”
It is rejected since there is a lack of antecedent basis for the usage of the term “the processing circuitry” as indicated in italics in the ending wherein clause.
Claims 12-20 are rejected since they all depend from claim 11.
8.	Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Allowable Subject Matter
9.	Claims 1-10 allowed. Claims 11-20 would be allowable if rewritten to resolve the issues related to claim rejections under 35 U.S.C. 112(b) presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Dent et al. (US 7,801,521) and Kostanic et al. (US 2008/0274734) are generally directed to the antenna arrangement in cellular communications system for transmitting and receiving signals between a base station tower, ground-based mobile subscribers, and an aircraft; the Broadband Link System that supplements the existing Air-To-Ground Radio Frequency communications link with an additional, separate high speed Broadband Ground-To-Air Data Channel to provide additional data communication capacity for aircraft. 
However, in consideration of the claim limitations submitted on June 1, 2020 and the information disclosures statement filed on September 1, 2020 and December 18, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“processing circuitry configured to receive location information indicative of a location of an aircraft to enable the remote radio head to control a steerable beam in both azimuth and elevation angle toward the aircraft,” and “wherein the remote radio head and beamforming control module are disposed between an antenna array of the base station and a base unit of the base station such that the device interface enables 
“20a remote radio head including a beamforming control module configured to receive location information indicative of a location of the aircraft to enable the remote radio head to control a steerable beam in both azimuth and elevation angle toward the aircraft,” and “wherein the remote radio head and the beamforming control module are disposed between the antenna array and the base unit of the base station,” as specified in claim 11.
Dependent claims 2-10 and 12-20 are also allowable for incorporating the features recited in the independent claim.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Parkvall et al. (US 2017/0331577) is cited to show the wireless device in a fifth-generation wireless communications, that includes receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations, and transmitting to the wireless communications network according to the identified uplink access configuration;

Kostanic et al. (US 2008/0274734) is directed to the Broadband Link System that supplements the existing Air-To-Ground Radio Frequency communications link with an additional, separate high speed Broadband Ground-To-Air Data Channel to provide additional data communication capacity for aircraft;
Talty et al. (US 2017/0187414) is cited to show the cellular radio architecture that includes a receiver module having a delta-sigma modulator that includes a plurality of gm cells configured in stages, where each stage includes at least two gm cells and an LC filter circuit;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473